DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims suggest a “high” concentrate of flowable anionic surfactant composition. However, applicant does not define what “high” encompasses. In fact, the specification at 0002 discloses 70% sodium lauryl ether sulfate in concentrated form and 30% in diluted form but applicant’s claims are directed toward a wide range as low as 30% in concentrated form. Therefore, one skilled would be unable to ascertain the metes or bounds of the invention with the “high” terminology which does not appear to be consistent. Appropriate clarification and corrections are required.
Claim 12, states “ethylhexylglycerin” however it does not modify whether it is a glyceryl ether as discussed in previous claims (9) or the specification. The claim is not definite and clarification and/or corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9-12, 14 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by EP (1696023).
EP ‘023 discloses a surfactant composition useful for skin and hair and has good fluidity over a wide range of temperatures, comprises polyoxyethylene alkyl ether sulfate as represented by formula I where R1 has 8-18 carbon atoms and n has an average mole of ethylene oxide of from 0 to 5; and one or more glyceryl ethers having alkyl or alkenyl group having 4 to 24 carbon atoms (0007).  The alkyl ether sulfate is present in amounts from 40-70% (0010) and the glyceryl ether is present in amounts from 0.5 to 15%, wherein the alkyl group encompasses 2-ethylhexyl as preferred chain (0011; 0013). EP ‘023 further teaches that said surfactant composition has a viscosity of 1000 to 70000 mpa.s (0016) and that water is the preferred solvent (0016).  In addition to the above, EP ‘023 further teach that additional ingredients may optionally be included such as 
As this reference teaches all of the instantly required it is considered anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP (1696023) in view of Lipinski et al (10,517,807).
EP ‘023 is relied upon as set forth above. Specifically, EP ‘023 does not teach the inclusion of applicant’s specific viscosity modifiers such as phenoxyethanol or benzyl alcohol or combinations thereof. 
Lipinski et al discloses a hair cleansing composition comprising anionic surfactants such as alkyl ether sulfates (col. 2, lines 1-29); suitable organic solvents or preservatives such as benzyl alcohols, phenoxyethanols in amounts from 0.1 to 7.5% (col. 9, lines 27-48). Example 1, Table I shows sodium laureth sulfate; ethylhexylglycerin and water.
It would have been obvious to the skilled artisan to include viscosity regulators, organic solvents or preservatives of Lipinski et al to the compositions of EP ‘023 given that both references are analogous art with respect hair cleansing with anionic surfactant, ethylhexylglycerin and water. Further, the inclusion of viscosity regulators, preservatives and solvents, disclosed in Lipinski et al is further suggested by EP ‘023 as viscosity regulators, solvents and bactericides (preservatives) are invited and employed (0025). Therefore, to control viscosity, solvate and preserve the personal cleansing or hair shampoo of EP ‘023 one skilled in the art would have been motivated to include the specific phenoxyethanol, benzyl alcohol or mixtures thereof for their intended purpose and absent a showing to the contrary given that said ingredients are invited for the same 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Allowable Subject Matter
Claims  8, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761